Metcalf, J.
1. We perceive no legal objection to the question which the court allowed to be put to Kelly. It has repeatedly been held that the day of the finding of an indictment is a time certain ; and if Kelly’s answer had been made through ignorance or misapprehension of the time when the indictment was found, the defendant, by cross-examining him, might at once have avoided the effect of his answer.
2. The former conviction of the defendant was not a bar to this indictment, as it was for a different offence from that which this indictment charges. Commonwealth v. Harrison, 11 Gray,
3. The provision of St. 1855, c. 405, § 1, by which “ all buildings, places or tenements used for the illegal sale or keeping of intoxicating liquors are declared to be common nuisances, and are to be regarded and treated as such,” is to be construed by ¡reference to the St. of 1855, c. 215, in pa/ri materia, to which it is necessary to refer in order to ascertain what intoxicating liquors *388it is illegal to sell; and the first section of which declares that “ ale, porter, strong beer, lager beer, cider and all wines, shall be considered intoxicating liquors within the meaning of this act.” Proof of sales of cider was therefore competent in support of this indictment. See Rex v. Loxdale, 1 Bur. 447; Gale v. Laurie, 7 D. & R. 721, & 5 B. & C. 163; Church v. Crocker, 3 Mass. 21; Chase v. Keyes, 2 Gray, 214; State v. Garthwait, 3 Zab. 143. Exceptions overruled.